Citation Nr: 0108238	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $14,400.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  This decision denied waiver of 
recovery of an overpayment of pension benefits in the amount 
of $14,400.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran submitted a claim for VA pension benefits in 
July 1996, in which he stated that he had a claim for Social 
Security Administration benefits pending.

3.  By letter dated in February 1997, the RO advised the 
veteran that his claim for VA pension benefits had been 
approved, that his pension depended on his income, including 
zero dollars from Social Security, and that he should 
immediately advise the VA of any change in his income.

4.  The veteran later failed to inform the RO that he was 
awarded Social Security benefits of $833 a month effective 
December 1, 1997; and $844 a month, effective December 1, 
1998.  

5.  In September 1999, the RO retroactively terminated the 
veteran's pension award effective January 1, 1998, creating 
an overpayment in the amount of $14,400.

6.  The overpayment was created by intentional failure to 
report income on the part of the veteran for the purpose of 
retaining VA benefits.


CONCLUSION OF LAW

There was bad faith on the part of the veteran in the 
creation of the overpayment of VA pension benefits in the 
amount of $14,400, and waiver of recovery of the overpayment 
is barred.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are not in dispute.  In July 
1996, the veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  He stated that he 
had no current employment, no current income and a net worth 
of $100.  He reported that he received no income from the 
Social security Administration but indicated that currently 
he was in the appeal process.

Correspondence to the veteran from the RO dated in August 
1996 informed him that his claim was currently being 
processed, and that before the RO could finish, it needed a 
copy of his latest Social Security Administration award 
letter.  If he did not have this letter, he was requested to 
send a statement from the Social Security Administration 
showing his monthly benefit rate, effective date of benefit 
and the date and amount of the initial payment, including any 
retroactive amounts.  

Correspondence to the veteran from the RO dated in February 
1997 informed him that it had approved his claim for VA 
pension.  The correspondence provided the veteran the amount 
of his monthly pension benefits, noted that his pension rate 
depended on his income, and emphasized that his pension 
benefits were based on the fact that he had no income from 
earnings, Social Security, retirement or other sources.  The 
RO also told the veteran that he should tell them right away 
if any one of a number of situations occurred, including a 
change in his income or an increase in his net worth.  

The RO later received information from the Social Security 
Administration that the veteran began to receive Social 
Security income in December 1997.  In correspondence to the 
veteran dated in June 1999, the RO informed him that it 
proposed to terminate his VA pension payments effective 
January 1, 1998.  The RO explained that this proposed action 
was taken in light of a report from the Social 

Security Administration that the veteran's monthly Social 
Security entitlement was $833 effective December 1, 1997 and 
$844, effective December 1, 1998.  The veteran was informed 
that his income exceeded the statutory limitation for 
entitlement to VA pension and that the termination of his VA 
pension benefits would create an overpayment in his account.  
The veteran was given a 60-day period to submit evidence 
showing that the RO should not make the adjustment.  

September 1999 correspondence to the veteran from the RO 
informed him that his VA pension was terminated retroactive 
to January 1998 based on a change in his income.  It was 
noted that the veteran received $9996 in annual income from 
Social Security beginning January 1, 1998, which exceeded the 
statutory limitation for entitlement to VA pension.  

The veteran formally requested a waiver of the recovery of 
the debt in September 1999, essentially arguing that 
repayment of the debt would create a financial hardship.  He 
attached a VA Form 20-5655, Financial Status Report, which 
showed his monthly income exceeded his monthly expenses.  In 
a statement received in December 1999, the veteran stated he 
had not understood the income papers.

In correspondence received in February 2000, the veteran 
submitted a corrected VA Financial Status Report which showed 
his monthly expenses equaled his monthly income.  He also 
asserted that he had very little money with which to repay 
the overpayment.  He explained that he would be able to 
provide only a minimal repayment and that this would result 
in a tremendous hardship to him.  Later, the veteran 
submitted undated correspondence setting forth additional 
expenses not set forth on his VA Financial Status Reports.  

Turning to the laws governing the veteran's claim, the Board 
observes that recovery of an overpayment of VA benefits may 
be waived if recovery of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 

§ 1.963(a).  The  phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to various elements, which are not intended to be 
all inclusive.  These elements are the fault of the debtor 
where such actions contribute to creation of the debt, 
balancing of faults where VA fault is also involved, whether 
collection of the debt would cause the debtor undue financial 
hardship by depriving him/her of basic necessities, whether 
collection would defeat the  purpose of the VA benefit, 
whether failure to make restitution would result in unjust 
enrichment, and whether reliance on VA benefits resulted in 
relinquishment of a valuable right (i.e., changing position 
to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

A debtor's conduct in connection with a debt arising from 
participation in a VA benefits program exhibits bad faith if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).

Regarding the appellant's indebtedness of $14,400, the Board 
notes that the initial creation of this debt was the sole 
fault of the veteran's bad faith.  In August 1996, the 
veteran was explicitly requested to provide specified 
information regarding any Social Security award.  On initial 
award of the veteran's pension benefits in February 1997, the 
RO informed him that his pension rate depended on his income, 
and that he was required to inform the RO immediately of any 
change in his income or any increase in his net worth.  Yet, 
the veteran failed to ever inform the RO of his award of 
Social Security benefits, which was effective in December 
1998.  Significantly, the RO became aware of the veteran's 
Social Security benefits only because of correspondence from 
the Social Security Administration itself.

As the original overpayment of $14,400 is the result of the 
veteran's own bad faith, specifically his attempt to conceal 
his award of Social Security benefits, with knowledge of the 
likely consequences and loss to the government, a waiver 
based on factors of equity and good conscience is precluded.  
Therefore, the Board finds that the veteran's current 
financial status information is not relevant to this 
discussion.   38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $14,400 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

